Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The instant application having Application No. 17/370,662 is presented for examination by the examiner.

 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim further defines the first memory to comprise a number generator.  However, Fig. 2 and paragraph 0026 show that is it the secure embedded device that comprises the number generator 218 not the secure memory 250.  For purposes of examination, the number generator will be part of the device not the NV memory.

Obvious-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,653,004. 
Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,630,482. 

Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitation of broader genus claims of the instant application are contained in the narrower species claims of ‘004 and ‘482, as enunciated in (ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001)..



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.




	Claims 21, 23-26, 28, 29, and 31-38 are rejected under 35 U.S.C. 102(b) as being anticipated by USP 7,055,029 to Collins et al., hereinafter Collins.
	As per claims 21 and 29, Collins teaches a secure embedded device, comprising: 
a first memory [110] comprising a transformation mechanism (col. 4, lines 63-64); 
a second memory [124] coupled to the first memory, the second memory to store a software program [app in flash] and receive information (col. 14, lines 14-15 and 44-45); and 
a processor [CPU 210] coupled to the first memory (col. 5, lines 51-52) and the second memory (col. 14, lines 31-38), the processor configured to execute the software program to at least one of: 
generate a transformation key (col. 11, lines 55-56); or 
transfer the information from the second memory to the first memory [app loaded into 110; col. 14, lines 30-32], 
wherein the first memory is to: 
use the transformation mechanism and an algorithm to transform the information transferred from the second memory into transformed information (col. 12, lines 22-23); and 
write the portion of the transformed information to a memory location [RAM 230] of the first memory (col. 13, lines 25-27).
As per claim 23, Collins teaches the first memory comprises a number generator configured to generate a random or pseudo-random number, wherein the transformation key is based on the random or pseudo random number (col. 7, lines 10-15).
As per claims 24 and 34, Collins teaches wherein the information comprises at least one of boot code or authentication information (col. 9, lines 65-66).
As per claims 25 and 37, Collins teaches the first memory is a secure non-volatile memory (col. 8, lines 20-22).
As per claims 26 and 38, Collins teaches the second memory is a temporary memory [flash rewritten with different apps; col. 14, lines 17-19 and 44-45).
As per claim 28, Collins teaches the transformation key is a scramble or cipher key (col. 7, lines 11-15 and col. 12, lines 22-23).

As per claim 31, Collins teaches the secure embedded device further comprises a number generator configured to generate a random or pseudo-random number (col. 7, lines 10-15).
As per claim 32, Collins teaches to execute the software program to: initialize the transformation key (col. 11, lines 55-56).
As per claims 33, Collins teaches the initialization of the transformation key is based on the generated random or pseudo-random number (col. 7, lines 10-15).
As per claims 35, Collins teaches to determine that the information has not been corrupted by authenticating a signature or checksum associated with the information (col. 13, lines 1-10).
As per claims 36, Collins teaches the first memory is configured to descramble or decipher the transformed information, using the transformation key, to generate the information (col. 12, lines 22-23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 22, 27, 30, and 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Collins in view of USP 5,428,685 to Kadooka et al., hereinafter Kadooka.
As per claims 22 and 30, Collins is silent in explicitly teaching the first memory is further to write a second portion of the transformed information to a second memory location determined based on the transformation key.  Kadooka teaches the first memory is further to write a second portion of the transformed information to a second memory location determined based on the transformation key (col. 2, lines 58-65 and col. 10, lines 33-39).  Kadooka teaches address conversions using the secret key and means to protect the data of the system from being copied.  The system of Collins could have used the same tactic when storing the decrypted application in the RAM of the cryptographic processor 110.  Collins teaches uses different keys and application so the address could have been used to prevent data from being overwritten in RAM.  The claim is obvious because one of ordinary skill in the art can combine known methods which do not produce unpredictable results.  
As per claims 27 and 39, the combined system of Collins and Kadooka teaches determine the memory location of the first memory by applying the transformation key to a memory address of the first memory [Kadooka: col. 2, lines 58-65 and col. 10, lines 33-39].  Examiner supplies the same rationale as recited in the rejection of claims 22 and 30.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Morshed Mehedi can be reached on 571-270-7640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431